      Case 2:20-cr-00721-BRM Document 4 Filed 05/18/21 Page 1 of 2 PageID: 6
PROB 12A
(12/20)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Felix Tavares                                                       Cr.: 07-00532-001
                                                                                       PACTS #: 58227

Name of Reassigned Judicial Officer: THE HONORABLE BRIAN R. MARTINOTTI
                                     U.S. DISTRICT COURT JUDGE

Date of Original Sentence: 12/02/2009

Original Offense:   Count 1: 21 U.S.C. § 846 Conspiracy to Distribute & Possession w/Intent to Distribute
                    Count 2: 21 U.S.C. § 846 Conspiracy to Distribute & Possession w/Intent to Distribute
                    Count 3: 21 U.S.C. § 1951 Conspiracy to Commit Hobbs Act Robbery
                    Count 4: 18 U.S.C. § 924 (c)(1)(A)(i) & 2 Possession of a Firearm in Furtherance of a
                    Drug Trafficking Crime
                    Count 5: 18 U.S.C § 924 (g)(1) & 2 Felon in Possession of a Firearm

Original Sentence: 48 months imprisonment, 8 years supervised release

Special Conditions: Search and Seizure; Substance Abuse Testing and Treatment, Cooperate with
Government.

Type of Supervision: Supervised Release                       Date Supervision Commenced: 10/22/2019

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance
  1                   The offender has violated the mandatory supervision condition which states
                      'You must refrain from any unlawful use of a controlled substance. You
                      must submit to one drug test within 15 days of release from imprisonment
                      and at least two periodic drug tests thereafter, as determined by the Court.'
                      Mr. Tavares tested positive for cocaine and alcohol on April 13, 2021. The
                      results were confirmed by our local and national lab. Mr. Tavares continues to
                      deny cocaine use; however, he admitted to drinking two glasses of wine on April
                      12, 2021 with his dinner.



U.S. Probation Officer Action:
Mr. Tavares was referred to the COPE center and is scheduled for a substance abuse assessment on June 3,
2021. He was drug tested on May 5, 2021 which yielded negative results.


                                                        Respectfully submitted,
       Case 2:20-cr-00721-BRM Document 4 Filed 05/18/21 Page 2 of 2 PageID: 7
                                                                                         Prob 12A – page 2
                                                                                              Felix Tavares

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer
                                                                Julie Chowdhury
                                                         By:    JULIE CHOWDHURY
                                                                U.S. Probation Officer

/ jc

APPROVED:

Suzanne Golda-Martinez                   05/18/2021
SUZANNE GOLDA-MARTINEZ                          Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

XNo Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Signature of Judicial Officer


                                                               May 18, 2021
                                                                              Date
